Citation Nr: 0826149	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher amount of apportionment of VA 
disability compensation to the veteran's child.  


REPRESENTATION

Veteran represented by:  Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1973 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a special apportionment decision, dated in June 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In the decision, the RO 
granted apportionment of the veteran's VA disability 
compensation in the monthly amount of $100 to his dependent 
child, RJ, payable to his ex-spouse as custodian.  The 
veteran has appealed the amount of the apportionment.  

The RO developed the claim as a simultaneously contested 
claim, and the due process requirements for such a claim are 
applicable.  38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100-102, 
20.500-504.

In April 2007, the Board remanded the case to the RO for 
additional development.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND 

As previously noted, this claim has been developed as a 
simultaneously contested claim.  Copies of the apportionment 
decision dated in June 2004, statement of the case dated in 
April 2005, a supplemental statement of the case dated in 
November 2006, and the letter certifying the veteran's appeal 
to the Board dated in January 2007, were all sent to the 
veteran's ex-spouse.  However, copies of the Board remand of 
April 2007, a notification letter dated in May 2007 from the 
AMC, and a supplemental statement of the case dated in May 
2008, were not issued to the veteran's ex-spouse, and she has 
not been provided an opportunity to furnish additional 
comment or evidence.  

Additionally, it is noted that in response to the May 2007 
notification letter from the AMC, the veteran indicated in a 
May 2008 letter that the issue of a higher amount of 
apportionment was moot considering that his child, RJ, has 
turned 18 years of age in the past year.  He therefore did 
not submit any evidence as requested in the May 2007 AMC 
letter.  However, the apportionment issue for the period of 
time during which the appeal was pending, that is, prior to 
RJ's 18th birthday, has not been finally adjudicated, and 
therefore the information and evidence requested by the AMC 
in May 2007 is still considered necessary.  

To comply fully with due process requirements as applicable 
in a contested claim case, the claim is REMANDED for the 
following action:

1. Furnish the veteran's ex-spouse, who is 
the custodian of his child, RJ, copies of 
the following:  the Board remand of April 
2007, a notification letter dated in May 
2007 from the AMC regarding additional 
documents needed for the claim, a 
supplemental statement of the case dated 
in May 2008, and this Board remand.  
Provide her an opportunity, 30 days, in 
which to respond with additional comment 
or evidence.  

2. After the above development is 
completed, readjudicate the claim, 
applying 38 C.F.R. §§ 3.450, 3.451.  If 
the benefit sought remains denied, furnish 
the veteran and his ex-spouse (custodian 
of his child, RJ) a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



